          Case 5:20-cv-04049-EJD Document 37 Filed 09/24/20 Page 1 of 4



 1   Dennis J. Stewart (SBN 99152)
     GUSTAFSON GLUEK PLLC
 2   600 B Street
     17th Floor
 3   San Diego, CA 92101
     Telephone: (619) 595-3299
 4   dstewart@gustafsongluek.com
 5
     Attorney for Plaintiff Jim Riley
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
     SIGURD MURPHY and KEITH UEHARA, on Case No. 5:20-cv-04049
10
     behalf of himself and all others similarly
     situated,                                  ADMINISTRATIVE MOTION TO
11                                              CONSIDER WHETHER CASES
                                                SHOULD BE RELATED
12           Plaintiffs,
                                                Related Case:
13                          v.                  Riley et al. v. Celestron Acquisition LLC et al.,
                                                Case No.: 3:20-cv-06527
14
     CELESTRON ACQUISITION, LLC,
15   NANTONG SCHMIDT OPTO-ELECTRICAL
     TECHNOLOGY CO. LTD.,
16   NINGBO SUNNY ELECTRONIC CO. LTD.
     OLIVON MANUFACTURING CO. LTD.,
17   OLIVON USA, LLC,
     SKY-WATCHER CANADA,
18   SKY-WATCHER USA,
     SUZHOU SYNTA OPTICAL TECHNOLOGY
19   CO., LTD.,
     SW TECHNOLOGY CORP.,
20   SYNTA CANADA INTERNATIONAL
     ENTERPRISES LTD., and
21   SYNTA TECHNOLOGY CORP. OF
     TAIWAN,
22
            Defendants.
23

24

25

26

27

28

                           ADMINISTRATIVE MOTION TO CONSIDER
                            WHETHER CASES SHOULD BE RELATED
          Case 5:20-cv-04049-EJD Document 37 Filed 09/24/20 Page 2 of 4



 1
     I.    INTRODUCTION
 2
               Pursuant to the Northern District of California’s Civil Local Rule 3-12, Plaintiff Jim Riley
 3
     submits this administrative motion to consider whether Riley should be related to the actions
 4
     pending before this court, Sigurd Murphy et al. v. Celestron Acquisition LLC, et al., Case No.
 5
     5:20-cv-04049 (the Murphy Action), Daniel Hightower v. Celestron Acquisition LLC., Case No.
 6
     5:20-cv-03639 (N.D. Cal. June 1, 2020) (the Hightower Action), Spectrum Scientifics LLC, et al.
 7
     v. Celestron Acquisition LLC, et al., Case No. 5:20-cv-03642 (the Spectrum Action), and Brewer
 8
     at al. v. Celestron Acquisition LLC, et al., Case No. 5:20-cv-04823 (the Brewer Action).
 9
               Following a jury verdict in Optronic Technologies, Inc. v. Ningbo Sunny Electronic Co.,
10
     Ltd., et al., Case No. 5:16-cv-06370-EJD (the Orion Action), the same counsel for Plaintiff in the
11
     Orion Action filed two class actions concerning the same anticompetitive acts and conducts at
12
     issue in the Orion Action: a case on behalf of a proposed class of indirect purchaser plaintiffs, the
13
     Hightower Action, and a case on behalf of a proposed class of direct purchaser plaintiffs, the
14
     Spectrum Action. The Hightower Action was assigned to District Judge Edward J. Davila and the
15
     Spectrum Action was assigned to District Judge James Donato. On June 17, 2020, a case on behalf
16
     of a proposed class of indirect purchaser plaintiffs, the Murphy Action, was filed alleging claims
17
     similar to the Hightower Action and the Spectrum Action. The Murphy Action was assigned to
18
     Magistrate Judge Laurel Beeler. On July 17, 2020, a case on behalf of a proposed class of indirect
19
     purchaser plaintiffs, the Brewer Action, was filed alleging claims similar to the Hightower Action
20
     and the Spectrum Action. The Brewer Action was assigned to Magistrate Judge Susan van Keulen.
21
               On June 30, 2020, the Court in the Orion Action denied a motion to relate the Hightower
22
     Action, the Spectrum Action, and the Murphy Action. On June 30, 2020, the Spectrum Action and
23
     the Murphy Action were ordered to be related cases to the Hightower Action. On July 1, 2020,
24
     the Spectrum Action was re-assigned to Judge Edward J. Davila. On July 10, 2020, the Murphy
25
     Action was re-assigned to Judge Edward J. Davila. On July 29, 2020, the Brewer Action was
26
     ordered to be related cases to the Hightower Action and was re-assigned to Judge Edward J.
27
     Davila.
28

                             ADMINISTRATIVE MOTION TO
                 CONSIDER WHETHER CASES SHOULD BE RELATED                                     1
           Case 5:20-cv-04049-EJD Document 37 Filed 09/24/20 Page 3 of 4



 1          The Riley Action, like the Brewer, Spectrum, and Murphy Actions, concerns the same, or
 2   substantially similar allegation to those in the underlying Hightower Action. Given that the
 3   requirements of Civil Local Rule 3-12 have been met, plaintiff now respectfully requests this
 4   Court issue the proposed order formally relating this action to the Brewer, Hightower, Spectrum,
 5   and Murphy Actions.
 6   II.    RELATIONSHIP OF THE ACTIONS
 7          Under Local Rule 3-12(a), an action is related when: (1) “The actions concern substantially
 8   the same parties, property, transaction or event”; and (2) “It appears likely that there will be an
 9   unduly burdensome duplication of labor and expense or conflicting results if the cases are
10   conducted before different Judges.”
11          As set forth in Local Rule 3-12(a)(1), the Hightower, Spectrum, Murphy and Brewer
12   Actions involve substantially the same parties, property, transaction or event, as each concern the
13   same alleged antitrust violations, similar defendants and co-conspirators, witnesses, and evidence.
14   The Riley Action, like the Brewer and Murphy Actions, asserts claims for violations of Sections
15   1 and 2 of the Sherman Act; Section 7 of the Clayton Act; violations of the state antitrust laws of
16   Arizona, California, Connecticut, the District of Columbia, Illinois, Iowa, Kansas, Maine,
17   Michigan, Minnesota, Mississippi, Nebraska, Nevada, New Hampshire, New Mexico, New York,
18   North Carolina, North Dakota, Oregon, South Dakota, Tennessee, Utah, Vermont, West Virginia,
19   Wisconsin; violations of the state consumer protection laws of Arkansas, California, the District
20   of Columbia, Florida, Hawaii, Massachusetts, Missouri, Montana, New Mexico, New York, North
21   Carolina, Rhode Island, South Carolina, Vermont; and an additional claim for the disgorgement
22   of the profits through which the Defendants were unjustly enriched. The Hightower Action and
23   the Spectrum Action similarly assert claims for violations of Sections 1 and 2 of the Sherman Act
24   as well as the state antitrust and consumer protection laws of California.
25          As set forth in Local Rule 3-12(a)(2), it appears likely that there will be an unduly
26   burdensome duplication of labor and expenses or the possibility of conflicting results if the cases
27   are conducted before different judges. Therefore, it will be more efficient for all cases to proceed
28   before the same judge so that these analyses and determinations are made by one Court.

                           ADMINISTRATIVE MOTION TO
               CONSIDER WHETHER CASES SHOULD BE RELATED                                     2
            Case 5:20-cv-04049-EJD Document 37 Filed 09/24/20 Page 4 of 4



 1

 2   III.    CONCLUSION
 3           This Action satisfies the criteria of Local Rule 3-12(b). Plaintiff Jim Riley therefore
 4   respectfully requests the Riley Action be deemed related to the Brewer, Hightower, Spectrum,
 5   and Murphy Actions and that it be assigned to the Honorable Edward J. Davila.
 6

 7   DATED: September 24, 2020                            Respectfully submitted,
 8
                                                          /s/Dennis J. Stewart
 9                                                        Dennis J. Stewart
                                                          GUSTAFSON GLUEK PLLC
10                                                        600 B Street
                                                          17th Floor
11                                                        San Diego, CA 92101
                                                          Telephone: (619) 595-3299
12                                                        dstewart@gustafsongluek.com
13
                                                          Daniel E. Gustafson
14                                                        Daniel C. Hedlund
                                                          Michelle J. Looby
15                                                        Joshua J. Rissman
                                                          Daniel J. Nordin
16                                                        Mary M. Nikolai
                                                          GUSTAFSON GLUEK PLLC
17                                                        Canadian Pacific Plaza
                                                          120 South Sixth Street, Suite 2600
18                                                        Minneapolis, MN 55402
                                                          Telephone: (612) 333-8844
19                                                        mlooby@gustafsongluek.com
                                                          dhedlund@gustafsongluek.com
20                                                        jrissman@gustafsongluek.com
                                                          dnordin@gustafsongluek.com
21                                                        mnikolai@gustafsongluek.com
22                                                        David S. Corwin
                                                          Corwin Law Group, LLC
23                                                        1034 S. Brentwood Blvd.
                                                          Suite 1490
24                                                        St. Louis, MO 63117
                                                          Telephone: (314) 685-8849
25                                                        Facsimile: (314) 287-4583
                                                          dcorwin@corwinlawgroup.com
26

27

28

                           ADMINISTRATIVE MOTION TO
               CONSIDER WHETHER CASES SHOULD BE RELATED                                      3
